        Case 1:16-cr-00281-PGG Document 975 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                               ORDER

THOMAS MORTON,                                                 16 Cr. 281 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Thomas Morton’s sentencing, currently scheduled for April 14, 2021,

is adjourned to May 10, 2021 at 2:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

              By May 3, 2021, Defendant will submit a letter stating whether he has received a

COVID-19 vaccine. If Defendant has not been vaccinated by May 3, 2021, Defendant’s letter

will explain why he has not been vaccinated, and when he expects to be fully vaccinated.

Dated: New York, New York
       March 25, 2021
